131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jeffrey A. TRUEMAN, Appellant,v.UNITED STATES DEPARTMENT of NAVY, Appellee.
No. 97-1877.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 18, 1997.Filed:  Nov. 26, 1997

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, LAY, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jeffrey Trueman sued the Navy for violating his rights under the Privacy Act, 5 U.S.C. § 552a (1994 & Supp.  II 1996), by denying him access to records concerning his Navy career.  The District Court1 granted the Navy's motion to dismiss the case under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).  Having reviewed the record, we conclude that the dismissal of the suit was correct for two reasons:  (1) the District Court lacked jurisdiction because Trueman failed to exhaust his administrative remedies prior to filing suit;  and (2) Trueman did not file his claim within the period prescribed by the Privacy Act's statute of limitations, 5 U.S.C. § 522a(g)(5).  Because an extensive opinion would have no precedential value, we affirm the judgment of the District Court in accordance with 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota